Judgment modified by striking therefrom the provision containing the injunction (fol. 97) and by substituting in place thereof the following: “ Ordered, adjudged and decreed that the plaintiff is entitled to a judgment against the defendant, and the defendant is restrained from conducting his business at premises generally known as 156 South 8th Avenue, Mount Vernon, New York, and from its continuance, in such a manner as to cause noises and odors that may interfere with the plaintiff’s health, comfort and repose and from so conducting such business as to permit feathers to be burned on the premises and scattered and blown upon plaintiff’s premises.” As so modified, the judgment is unanimously affirmed, with costs to appellant. The injunction contained in the judgment is too broad. It would in practical effect prevent the defendant from conducting the business at all, and this was not the intention or decision of the court at Special Term. As modified by our decision, the judgment will comprehend all of the acts of the defendant which plaintiff is entitled to restrain. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.